DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in application 16/133,345.


Allowable Subject Matter
Claims 1-17 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 03/18/2016 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 


Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shatzkamer et al. (US2015/0289123 A1).
As per independent Claim 18, Shatzkamer discloses a system, comprising: 
a client instance hosted by a platform, wherein the client instance is accessible by one or more remote client networks (See at least Figs.1-2 and 8, Para 0041, 0070-0072), wherein the system is configured to perform operations comprising: 
displaying actionable content via an interface of a third-party web service on the client instance in response to determining that the third-party web service is a supported third-party web service; 
receiving one or more inputs directly via the interface based on a user selecting the actionable content (See at least Figs.3 and 6, Para 0039-0040, 0045, 0048, 0050-0055 and 0062-0064); 
verifying that a token signed with a private key from the supported third-party web service is valid for a known public key from the third-party web service (See at least Para 0044, “In another particular embodiment, API gateway/service delivery platform 108a exposures capabilities to the higher-level services and applications of the fourth layer via a standards based OneM2M APIs.”; Para 0054, “In a particular embodiment, the API is the standard OneM2M API.”; Para 0088, “In particular embodiments, application platform 908 may communicate with MINE component 212 using an extended GMSA OneAPI or OneM2M protocol.”; See also Para 0024-0025, 0038-0041, and 0051, Standard Authentication protocols disclosed); 
and based upon the verification, generating a message on the client instance confirming receipt of the one or more inputs (See at least Para 0050-0055 and 0062-0064).  
As per Claim 19, Shatzkamer discloses wherein the actionable content comprises an order request indication comprising a first selectable feature for approving of the order request, a second selectable feature for rejecting the order request, and a third selectable feature for viewing the order request (See at least Para 0039-0040, 0050-0055 and 0062-0064).  
As per Claim 20, Shatzkamer discloses wherein the actionable content comprises a survey, wherein the survey comprises one or more selectable features, one or more fillable fields for specifying corresponding prompts, or any combination thereof (See at least Para 0039-0040, 0050-0055 and 0062-0064).  

Response to Arguments
Applicant's arguments filed on 5/4/2021, with respect to Claims 18-20, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s arguments are addressed in the rejection above.

Conclusion










The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 14, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629